       Case 4:96-cr-00201-MWB Document 491 Filed 10/15/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA,                        No. 4:96-CR-00201-02

       v.                                        (Judge Brann)

FREDDIE AGUILERA-QUINJANO,

            Defendant.


                                   ORDER

                              OCTOBER 15, 2020

      In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that Freddie Aguilera-Quinjano’s motion for compassionate

release, pursuant to 18 U.S.C. § 3582(c)(1)(A), (Doc. 475) is DENIED.



                                           BY THE COURT:


                                           s/ Matthew W. Brann
                                           Matthew W. Brann
                                           United States District Judge
